Citation Nr: 0926332	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in April 2005 
and October 2006 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  
 
The issues of service connection for hypothyroidism and 
bilateral hearing loss, as well as entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had no treatment for thrombocytopenia in 
service.

2.  The Veteran was diagnosed with thrombocytopenia in 2004, 
many years after her discharge from service.

3.  The Veteran's treatment records suggest that her 
thrombocytopenia is related to either a nonservice-connected 
liver condition or her prescription medication for a 
nonservice-connected disability.

4.  The results of the Veteran's in-service glucose tolerance 
test were within normal limits.

5.  The Veteran's treatment records reflect that she was 
diagnosed with diabetes mellitus in 1990, several years after 
her discharge from service.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for thrombocytopenia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in January 2005, which was sent prior to 
the initial adjudication of the Veteran's claims and which 
informed the Veteran of the criteria for establishing service 
connection.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service, VA, and private treatment 
records have been obtained, as well as all available records 
identified by the Veteran as relevant.  A VA examination 
regarding the Veteran's thrombocytopenia and diabetes 
mellitus was not warranted because there is no evidence that 
the Veteran's thrombocytopenia began in service or is related 
to service, and the Veteran's service treatment records 
affirmatively reflect that she did not have diabetes mellitus 
in service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See 38 C.F.R. § 
3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Veteran testified at a hearing before the 
undersigned Veteran's Law Judge.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Thrombocytopenia

In her hearing testimony and submitted statements, the 
Veteran contends that she  experienced easy bruising and 
serious nose bleeds in-service, and that she reported her 
nose bleeds when seeking treatment for unrelated medical 
problems.  She further asserts that her nose bleeds and easy 
bruising were in-service symptoms of her currently diagnosed 
thrombocytopenia (low platelet count).

However, a review of the Veteran's service treatment records 
does not reflect any reports of nose bleeds nor bruising in 
service or any treatment for or diagnosis of 
thrombocytopenia.  The Veteran's separation physical 
examination report does not reference any blood disorders.  
In her corresponding medical history report, the Veteran 
affirmed having blood in her urine, which the examiner noted 
was attributable to single pre-service urinary tract 
infection in 1970, and the Veteran denied ever having bled 
excessively after an injury or a tooth extraction.

The Veteran's VA treatment records reflect that she was 
diagnosed with thrombocytopenia in May 2004, many years after 
her separation from service, and a June 2004 treatment record 
reflects a VA hematologist's opinion that the Veteran's 
thrombocytopenia is most likely secondary to her liver 
disease.  A September 2007 VA rheumatology treatment record 
notes that one of the Veteran's prescribed medications 
(prescribed for a nonservice-connected condition) can cause 
thrombocytopenia, and a December 2007 VA primary care 
treatment record notes that the Veteran has cirrhosis of the 
liver with thrombocytopenia.

The Veteran was not treated for any blood disorders in 
service and was not diagnosed with thrombocytopenia until 
many years after service.  The Board notes that service 
connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran's 
post-service treatment records seem to attribute the 
Veteran's thrombocytopenia to either her liver disease or her 
prescription medication for a non-service connected 
disability, and the Veteran has not submitted a medical 
opinion relating her thrombocytopenia to service.  

The Board acknowledges consideration of the Veteran's lay 
statements asserting that her thrombocytopenia began in 
service, as evidenced by her nose bleeds and easy bruising.  
The Board notes that although Veteran's service treatment 
records fail to reflect her complaints of these conditions, 
the Veteran is competent to report her in-service 
symptomatology.  However, she is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and the Veteran's 
post-service treatment records contain physician's opinions 
that her condition is attributable either to her liver 
disease or her prescription medication.  

Given the lack of competent evidence that the Veteran's 
thrombocytopenia occurred in service or is related to 
service, a basis upon which to grant service connection has 
not been presented, and the Veteran's appeal is therefore 
denied.

Diabetes Mellitus

The Veteran has testified that she experienced the symptoms 
of diabetes mellitus while in service, including hypoglycemia 
after meals.  

A September 1976 service treatment record reflects that the 
Veteran reported a history of diabetes mellitus in her family 
and therefore requested a five-hour glucose tolerance test.  
A treatment record from later that same month reflects that 
the results of the Veteran's glucose tolerance test were 
within normal limits.  Subsequent treatment records fail to 
reflect that further glucose tolerance tests were 
administered or that the Veteran was diagnosed with diabetes 
mellitus in service.  Furthermore, the Veteran's separation 
physical examination report notes her endocrinological system 
to be normal.

The Veteran's post-service treatment records first reflects 
treatment for diabetes mellitus in a January 1991 VA 
treatment record.  The record reflects that the Veteran was 
diagnosed with diabetes mellitus in October 1990 (although 
the January 1991 physician notes uncertainty regarding how 
this diagnosis was made, as most of the Veteran's recorded 
blood sugars were normal).  The physician noted the Veteran's 
reported family history of diabetes mellitus at this time, as 
well.  The Veteran's subsequent VA treatment records include 
assessments of diabetes mellitus; however, none of the 
Veteran's post-service medical records suggest that her 
diabetes mellitus began in service or is attributable to 
service.

The medical evidence of record fails to relate the Veteran's 
diabetes mellitus to service.  While the Veteran requested a 
glucose tolerance test in service, apparently based on her 
family history of diabetes mellitus, the test revealed 
results that were deemed within normal limits.  Thus, there 
was no clinical data to support a diagnosis in service.   The 
Veteran reports experiencing in-service diabetes mellitus 
symptomology, which she characterizes as hypoglycemia.  The 
Board notes that the Veteran is competent to report her in-
service symptomatology; however she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation, and 
therefore cannot diagnose her in-service symptoms as evidence 
of hypoglycemia or diabetes mellitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, given the clinical findings in service, coupled with 
the lack of any medical opinion suggesting a relationship 
between the Veteran's currently diagnosed diabetes mellitus 
and service, a basis upon which to grant service connection 
has not been presented, and the Veteran's appeal is therefore 
denied.


ORDER

Service connection for thrombocytopenia is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board concludes that further development is warranted 
before the Veteran's service connection claims for bilateral 
hearing loss and hypothyroidism and her claim for entitlement 
to a TDIU may be finally decided.

With regard to the Veteran's bilateral hearing loss claim, 
the Veteran contends that her in-service ear infections are 
the cause of her currently diagnosed hearing loss.  The 
Veteran's service treatment records reflect several instances 
of treatment for both otitis externa and otitis media, and 
her VA treatment records reflect a current diagnosis of 
hearing loss.  While the Veteran underwent a VA audio-ear 
disease examination in October 1997, no audiometric test 
results were associated with the report.  Accordingly, the 
Veteran should be scheduled for an appropriate VA 
examination, to include appropriate diagnostic testing, to 
determine whether the Veteran has a hearing loss for VA 
purposes and if so, whether it is related to her in-service 
ear infections.  See McLendon, 20 Vet. App. 79.  

With regard to the Veteran's hypothyroidism service 
connection claim, the Veteran has testified that she 
experienced weight gain, hair color change, and fatigue in 
service, which she posits were the symptoms of her then-
undiagnosed hypothyroidism.  The Veteran's service treatment 
records document her in-service weight gain, and the Board 
notes that the Veteran is competent to report her in-service 
symptomatology, including fatigue and change in hair color.  
See Espiritu, 2 Vet. App. at 494-95.  Furthermore, the 
Veteran's post-service treatment records reflect that she was 
diagnosed with hypothyroidism in 1991.  Accordingly, the 
Board finds that a VA examination is warranted to determine 
whether the Veteran's documented in-service weight gain and 
reported hair color change and fatigue were manifestations of 
her later-diagnosed hypothyroidism.  See McLendon, 20 Vet. 
App. 79.  

Finally, the Veteran is claiming entitlement to a TDIU, and 
she is currently assigned a combined 80 percent disability 
rating for her various service-connected disabilities.  As 
such, she is schedularly eligible for a TDIU.  See 38 C.F.R. 
§ 4.16(a).  Moreover, the Veteran reports that she has been 
unemployed since 2003 as the result of her service-connected 
disabilities and her frequent related medical treatment.  In 
support of her claim, she has submitted a letter from her 
former employer's human resources officer warning her that 
her frequent absenteeism was affecting her job performance 
and advising her that no more sick or annual leave requests 
would be approved during her probationary period.  Given this 
evidence, the Board finds that a VA examination is warranted 
to determine whether the Veteran is indeed unemployable due 
solely to her service-connected disabilities.  See id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
treatment records from February 2009 to 
the present.

2.  Thereafter, schedule the Veteran for a 
VA audio examination. The claims file must 
be provided to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examiner's 
report.

After reviewing the file, noting the 
Veteran's documented in-service treatment 
for ear infections, and after conducting 
audiometric testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any current 
hearing loss (whether bilateral or 
unilateral) is attributable to the 
Veteran's in-service ear infections.

The examiner should provide a complete 
rationale for any opinion given.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

3.  The Veteran should also be scheduled for 
a VA examination to determine the nature, 
extent and etiology of her hypothyroidism.  
Any appropriate diagnostic testing should be 
conducted, and the claims file should be made 
available to the examiner in conjunction with 
the examination.  

The examiner is asked to express an opinion 
as to whether it is at least as likely as 
not, i.e., at least a 50 percent probability, 
that the Veteran's hypothyroidism is related 
to the Veteran's documented weight gain and 
reported hair color change and fatigue while 
in service.  

A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

4.  Lastly, the Veteran should be scheduled 
for an examination to determine whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that her service-connected disabilities 
(total abdominal hysterectomy with bilateral 
salpingo-oophorectomy; posttraumatic stress 
disorder, anxiety, and depression; cervical 
spine arthritis; degenerative changes of both 
knees; degenerative joint disease of the both 
knees; arthritis of both hips; post-operative 
hemorrhoids; appendectomy scar; eczema; and 
residual scars from right breast fibrocystic 
disease; but to include bilateral hearing 
loss and hypothyroidism if those conditions 
are found related to service in previous 
examinations), either alone or in the 
aggregate, render her unable to secure or 
follow a substantially gainful occupation.  
The rationale for all opinions expressed 
should be provided in a legible report.

5.  Following completion of the above, the 
RO should again review the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


